DETAILED ACTION
Claims 1-20 are presented.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Reference Otanda et al. (US 2019/0263161) - A commodity-data processing apparatus includes a housing, a printer unit mounted in the housing and movable between a housed position at which the printer unit fits in a printer housing space and a drawn-out position, and a controller. The printer unit includes a cover that is movable between a closed position and an open position when the printer unit is at the drawn-out position and not movable between the closed position and the open position when the printer unit is at the housed position. The controller is configured to determine whether the cover is moved from the open position to the closed position, determine whether or not the printer unit is ready for printing, upon determining that the cover is moved from the open position to the closed position, and enable receipt printing by the printing unit, upon determining that the printer unit is ready for printing.
Ogawa et al. (US 2020/0035070) - A registration settlement apparatus comprises a first display device for performing display for a store clerk; a second display device for performing display for a customer; a switching module for switching an operation mode between a first operation mode in which the store clerk performs registration operation of a purchased commodity and the customer performs settlement operation on a payment amount of the purchased commodity and a second operation mode in which the customer performs operations from the registration to the settlement; and a first control module for controlling the first display device to display an image indicating contents of an error at the time the first operation mode is selected, and controlling the second display device to display an image for instructing to call the store clerk at the time the second operation mode is selected if the error occurs in the registration operation.
Wang et al. (US 2013/0136518) - The disclosure provides a printing control method and a printer. The printing control method comprises: detecting the state of paper, and performing a mark process on printed receipt paper when the state of the paper is abnormal. With the disclosure, one or more problems caused by the abnormality of paper can be avoided.
Shao et al. (US 2017/0358103) - Systems and methods for tracking moving objects in accordance with embodiments of the invention are disclosed. In one embodiment of the invention, an object tracking system comprises a processor, a communications interface, and a memory configured to store an object tracking application. The object tracking application configures the processor to receive a sequence of images; estimate and subtract background pixel values from pixels in a sequence of images; compute sets of summed intensity values for different per frame pixel offsets from a sequence of images; identify summed intensity values from a set of summed intensity values exceeding a threshold; cluster identified summed intensity values exceeding the threshold corresponding to single moving objects; and identify a location of at least one moving object in an image based on at least one summed intensity value cluster.
The references discloses subject matters relevant to the topics of detection of faulty operation at printer and detection of contrast among images via image analysis. Nevertheless, they do not disclose:  
method for detecting a printer jam, the method comprising:

receiving, at a self-service terminal, a reference image of a printer opening;
receiving, at the self-service terminal, a second image of the printer opening;
detecting, by the self-service terminal, a lack of a receipt between the second image
compared to the reference image, the lack of the receipt indicating the printer jam; and

terminating, by the self-service terminal, operation of the self-service terminal upon
detecting the lack of the receipt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645